Title: To Benjamin Franklin from William Franklin, 22 July 1784[–6 August 1784]
From: Franklin, William
To: Franklin, Benjamin



London July 22d.[–August 6], 1784
Dear and Honoured Father,

Ever since the Termination of the unhappy Contest between Great Britain and America, I have been anxious to write to you,

and to endeavour to revive that affectionate Intercourse and Connexion which till the Commencement of the late Troubles had been the Pride and Happiness of my Life. Uncertain, however, whether the decided and active Part I took in Opposition to the Measures you thought proper to adopt, might not have left some unfavourable Impressions on your Mind; or, if that should not be the Case, whether you might not have some political Reasons for avoiding such Correspondence while you retained your present Employ under the Congress, I was induced to postpone my Intention of writing till I could by some Means or other learn whether your Inclinations were likely to meet my Wishes in that respect. I was, besides, led to expect an Opportunity of a personal Interview from the Accounts I frequently heard from some of your Friends in London, and particularly from a Letter which Temple wrote to Mr. Whitefoord about a Twelvemonth ago, intimating that you had Thoughts of soon returning to America, and would probably visit England in your Way. In that Letter he likewise mentioned that he should have wrote to me, but that he was apprehensive it might, if known, excite Suspicions among some jealous People for whom you acted. This was an additional Motive for my delaying to write, as the Reason he gave why it was improper for him to write to me, operated equally against my writing to you or him, while in your present Situation. There are narrow illiberal Minds in all Parties. In that which I took, and on whose Account I have so much suffered, there have not been wanting some who have insinuated that my Conduct has been founded on Collusion with you, that one of us might succeed which ever Party should prevail. Similar Collusions, they say, were known to have existed between Father and Son during the civil Wars in England and Scotland. The Falsity of such Insinuation in our Case you well know, and I am happy that I can with Confidence appeal not only to you but to my God, that I have uniformly acted from a strong Sense of what I conceived my Duty to my

King, and Regard to my Country, required. If I have been mistaken, I cannot help it. It is an Error of Judgment that the maturest Reflection I am capable of cannot rectify; and I verily believe were the same Circumstances to occur again Tomorrow, my Conduct would be exactly similar to what it was heretofore, notwithstanding the cruel Sufferings, scandalous Neglects, and Ill-treatment which we poor unfortunate Loyalists have in general experienced.— On a Subject so disagreeable I have no Desire to say more, and I hope every thing which has happened relative to it may be mutually forgotten. Encouraged by what passed lately between you, and that good-hearted Man Colonel Wadsworth, I flatter myself that you are actuated by the same Disposition, and that my Advances towards a Renewal of our former affectionate Intercourse will be as acceptable to you as they are agreeable to myself.
It gave me great Pleasure to hear from the Colonel, Mrs. Montgomery, and others, that my Son, who owes so much to you for his Education and other Advantages, has conducted himself to your Satisfaction. The Character given of him by a Variety of Persons who have known him at Paris does him great Credit, and cannot fail to heighthen that natural Affection which always interests me in whatever concerns his Welfare. Please to give my Love to him, and let him know that I wish he would write to me soon, and inform me whether he received a Letter from Mr. Galloway some Months ago, inclosing a Paper

belonging to you, as Mr. G. is uneasy lest it has miscarried.
Now I have broken the Ice, many Things occur which I much want an Opportunity to mention; too many, indeed, for the Limits of a Letter, and some of them respecting private Family Affairs, of a very important Nature, that cannot well be adjusted without a personal Interview. I shall therefore, if you are not likely to be soon in England, be happy to have your Approbation to wait on you at Paris. In the mean Time I beg you to be assured of my constant Prayers for your Health and Happiness, and that I am, as ever, Your very dutiful and affectionate Son

Wm: Franklin


P.S. Augst. 6.— As I knew not whether the Post was a safe Mode of Conveyance of Letters to you, I have postponed sending the above, in hopes of finding a private Hand, but as no one has occurred I have at length determined to send it by this Night’s Mail. If you know of a better Channel of Correspondence you will please to mention it.
Please to direct to me at No. 28 Norton Street, Marylebone, and, if you think it best to put your Letter under Cover to another Person, it may be directed to Thos. Odwin, Esqr., Hylord’s Court, Crutched Friars, London


Benjamin Franklin, Esqr &c. &c. &c


  
Addressed: Dr. Franklin / &c. &c. &c. / at Passy / near Paris / France / per Post / [Single]
